Exhibit 1.1 SALES AGENCY FINANCING AGREEMENT Sales Agency Financing Agreement (this “Agreement”), dated as of May 13, 2010, between THE SOUTHERN COMPANY, a Delaware corporation (the “Company”), and BARCLAYS CAPITAL INC., a registered broker-dealer organized under the laws of the State of Connecticut (the “Sales Agent”). W I T N E S S E T H : WHEREAS, the Company has authorized and proposes to issue and sell in the manner contemplated by this Agreement not to exceed 10,000,000 Common Shares upon the terms and subject to the conditions contained herein; WHEREAS, the Sales Agent has been appointed by the Company as its agent to sell the Common Shares and agrees to use its commercially reasonable efforts to sell the Common Shares offered by the Company from time to time upon the terms and subject to the conditions contained herein; and WHEREAS, the Company has also entered into sales agency financing agreements (collectively, the “Alternative Sales Agency Agreements”), dated of even date herewith, with each of BNY Mellon Capital Markets, LLC, Citigroup Global Markets Inc. and Morgan Stanley & Co. Incorporated (collectively, the “Alternative Sales Agents”), for the issuance and sale from time to time through the Alternative Sales Agents of Common Shares on the terms set forth in each respective Alternative Sales Agency Agreement.This Agreement and the Alternative Sales Agency Agreements are collectively referred to herein as the “Sales Agency Agreements.”The aggregate number of Common Shares to be issued and sold pursuant to the Sales Agency Agreements shall not exceed the Maximum Program Amount (as defined herein). NOW, THEREFORE, in consideration of the premises, representations, warranties, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01Certain Definitions.For purposes of this Agreement, capitalized terms used herein and not otherwise defined shall have the following respective meanings: “Affiliate” of a Person means another Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, such first-mentioned Person.The term “control” (including the terms “controlling,” “controlled by” and “under common control with”) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Applicable Time” means the time of sale of any Common Shares pursuant to this Agreement. “Basic Prospectus” has the meaning set forth in Section 3.02 hereof. “Closing” has the meaning set forth in Section 2.02 hereof. “Closing Date” means the date on which the Closing occurs. “Commission” means the United States Securities and Exchange Commission. “Commitment Period” means the period commencing on the date of this Agreement and expiring on the earliest to occur of (x) the date on which the Sales Agent and the Alternative Sales Agents together shall have sold the Maximum Program Amount pursuant to this Agreement and the Alternative Sales Agency Agreements, (y) the date this Agreement is terminated pursuant to Article VII and (z) the second anniversary of the date of this Agreement. “Common Shares” shall mean shares of the Company’s Common Stock issued or issuable pursuant to this Agreement and the Alternative Sales Agency Agreements. “Common Stock” shall mean the Company’s Common Stock, $5 per share par value. “Effective Date” has the meaning set forth in Section 3.02 hereof. “Exchange Act” means the
